Citation Nr: 1106751	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  07-23 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from 
November 20, 1992, to May 28, 1993.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from April 2006 and August 2006 rating decisions of the 
Department of Veterans Affairs (VA),  Regional Office (RO), in 
Roanoke, Virginia.  In an April 2006 rating decision, the RO 
initially granted the Veteran's claim for entitlement to 
nonservice-connected pension benefits.  However, the RO revised 
its decision in a subsequent August 2006 rating decision, which 
notified the Veteran that the prior decision was made in error, 
as the RO found he did not meet the eligibility criteria for 
nonservice-connected pension benefits.

Jurisdiction over his claim was subsequently transferred to the 
RO in Montgomery, Alabama, and that office forwarded the appeal 
to the Board.


FINDINGS OF FACT

1.  The Veteran served on active duty from November 20, 1992, to 
May 28, 1993, when he was honorably discharged with a total 
service of six months and nine days active duty.  His Armed 
Forces Of The United States Report Of Transfer Or Discharge (DD 
Form 214)  shows that he had no prior active or inactive service.  

2.  It appears the Veteran did not complete his first full term 
of service.  Rather, his DD Form 214 reflects that he received an 
uncharacterized discharge, pursuant to separation authority, Army 
Regulation AR 635-200, Para 11-3a.  The separation code is JGA 
(entry level status performance and conduct), and the re-entry 
code is RE-3.  The narrative reason for his separation that 
appears on the DD 214 is "ENTRY LEVEL STATUS PERFORMANCE AND 
CONDUCT."



3.  The Veteran was not discharged or released under 10 U.S.C. §§ 
1171 or 1173 (early out or hardship discharge); he was not 
discharged for a disability adjudged service-connected without 
presumptive provisions of law; at the time of discharge, he did 
not have a service-connected disability; and he does not 
currently have a compensable service-connected disability.


CONCLUSION OF LAW

The Veteran's active service does not meet threshold eligibility 
requirements for nonservice-connected pension purposes.  38 
U.S.C.A. §§ 101, 1521 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 
3.2, 3.3, 3.12a, 3.203, 3.314 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Since the Veteran's claim is being denied as a matter of law, the 
duty-to-notify-and-assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) do not apply.  See Manning v. 
Principi, 16 Vet. App. 534 (2002) (VCAA has no effect on appeal 
limited to interpretation of law); see also 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA does not apply because the issue presented is solely of 
statutory and regulatory interpretation and/or the respective 
claim is barred as a matter of law in that it cannot be 
substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 
(2002).  See, too, VAOPGCPREC 5-2004 (June 23, 2004).

The law authorizes the payment of a nonservice-connected 
disability pension to a wartime Veteran who has the requisite 
service and who is permanently and totally disabled.  Basic 
entitlement exists if a Veteran:  (1) served in the active 
military, naval or air service for ninety (90) days or more 
during a period of war; (2) is permanently and totally disabled 
from nonservice-connected disability not due to his/her own 
willful misconduct; and (3) meets the net worth requirements 
under 38 C.F.R. § 3.274, and does not have an annual income in 
excess of the applicable maximum annual pension rate specified in 
38 C.F.R. §§ 3.3, 3.23.  See 38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. 
§ 3.3(a)(3). 

As to the requirement of wartime service, a Veteran meets the 
service requirements of this section if he or she served in the 
active military, naval, or air service (1) for ninety days or 
more during a period of war; (2) during a period of war and was 
discharged or released from such service for a service-connected 
disability; (3) for a period of ninety consecutive days or more 
and such period began or ended during a period of war; or (4) for 
an aggregate of ninety days or more in two or more separate 
periods of service during more than one period of war.  
38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  

The term "period of war" for pension purposes means the Mexican 
Border Period, World War I, World War II, the Korean conflict, 
the Vietnam era, the Persian Gulf War, and the period beginning 
on the date of any future declaration of War by the Congress and 
ending on the date prescribed by Presidential proclamation or 
concurrent resolution of the Congress.  38 U.S.C.A. § 1501(4); 
38 C.F.R. § 3.2.  With exceptions not here applicable, VA 
currently recognizes the following as periods of war:  January 1, 
1817, through December 31, 1898, inclusive; April 21, 1898, 
through July 4, 1902, inclusive; April 6, 1917, through November 
11, 1918, inclusive; December 7, 1941, through December 31, 1946, 
inclusive; June 27, 1950, through January 31, 1955, inclusive; 
August 5, 1964, through May 7, 1975, inclusive; and August 2, 
1990 through a date to be prescribed by Presidential proclamation 
law.  See 38 C.F.R. § 3.2.

Under the applicable law, a "Veteran" is an individual who served 
in the active military, naval, or air service, and who was 
discharged or released there from under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d); see also 
Harris v. West, 13 Vet. App. 509 (2000).

The term "active military, naval, or air service" includes active 
duty (AD) and any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died from 
disease or injury incurred or aggravated in the line of duty, and 
any period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury, but not 
disease, incurred or aggravated in the line of duty.  38 U.S.C.A. 
§§ 101(22), 101(24), 1110, 1131; 38 C.F.R. §§ 3.6(a), 3.303(a); 
see also Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); 
Laruan v. West, 11 Vet. App. 80, 84-86 (1998) (en banc), rev'd on 
other grounds, D'Amico v. West, 12 Vet. App. 264 (1999)); Paulson 
v. Brown, 7 Vet. App. 466, 470 (1995); Brooks v. Brown, 5 Vet. 
App. 484 (1994).  ACDUTRA is, among other things, full-time duty 
in the Armed Forces performed by Reserves for training purposes 
or by members of the National Guard of any state.  38 U.S.C.A. § 
101(22); 38 C.F.R. § 3.6(c)(1).

In this case, there is another requirement for the Veteran to be 
eligible for pension benefits.  A person who originally enlists 
(enlisted person only) in a regular component of the Armed Forces 
after September 7, 1980, and any other person (officer as well as 
enlisted) who enters on active duty after October 16, 1981 and 
who has not previously completed a continuous period of active 
duty of at least 24 months or been discharged, or released from 
active duty under 10 U.S.C. § 1171 (early out), who does not 
complete a minimum period of active duty is not eligible for any 
benefit under Title 38, United States Code or under any law 
administered by VA based on that period of service.  38 C.F.R. § 
3.12a.  
The term minimum period of active duty means, for the purposes of 
this section, the shorter of the following periods: (1) twenty-
four months of continuous active duty, non-duty periods that are 
excludable in determining VA benefit entitlement (e.g., see 38 
C.F.R. § 3.15) are not considered as a break in service for 
continuity purposes but are to subtracted from total time served; 
(2) the full period for which a person was called or ordered to 
active duty.  38 C.F.R. § 3.12a (a).

The minimum period of active duty requirement does not apply:  
(1) to a person who is discharged or released under 10 U.S.C. §§ 
1171 or 1173 (early out or hardship discharge); (2) to a person 
discharged or released from active duty for a disability adjudged 
service connected without presumptive provisions of law, or who 
at the time of discharge had such a service-connected disability, 
shown by official service records, which in medical judgment 
would have justified a discharge for disability; (3) to a person 
with a compensable service-connected disability; (4) to the 
provision of a benefit for or in connection with a service-
connected disability, condition, or death; and (5) to benefits 
under chapter 19 of title 38, United States Code.  See 38 C.F.R. 
§ 3.12a (d).

The threshold issue to initially address in a pension case is 
whether the Veteran has the requisite period of wartime service.  
If that issue is answered in the affirmative, the additional 
issues of permanent and total disability and net worth and income 
requirements will then be addressed.  However, if he does not 
have the requisite wartime service, there is no need to proceed 
further or address any other issue.

The Veteran's DD Form 214 shows he served on active duty from 
November 20, 1992, to May 28, 1993, when he was discharged with 
"uncharacterized" service, with a total service of six months 
and nine days active duty.  Therefore, the Veteran served during 
the wartime period of the Persian Gulf War for more than 90 days, 
establishing the basic criteria for wartime service.  38 C.F.R. § 
3.3.  

Nonetheless, additional provisions apply to establish the minimum 
service needed for nonservice-connected pension benefits.  As 
noted, the Veteran's service is also covered by the provisions of 
38 C.F.R. § 3.12a.  Concerning this, the Veteran did not serve 
the minimum period of active duty nor did he complete his term of 
active duty.  38 C.F.R. § 3.12a.

At the outset, even conceding the Veteran's contention that he 
was on active duty (as opposed to ACDUTRA) during his entire 
period of service, this still fails to establish the requisite 
minimum service for nonservice-connected pension benefits.  See 
July 2007 substantive appeal (VA Form 9).  Indeed, by his own 
admission and confirmed by his DD Form 214, he served from 
November 1992 to May 1993, which is clearly less than 24 months 
of continuous active duty.  Id.

Moreover, the Veteran also failed to complete his full period of 
service for which he was called or ordered to active duty.  It 
appears he did not complete his first full term of service, 
serving for only six months and nine days, so, far less than the 
requisite minimum 24 months of continuous active duty service 
under 38 C.F.R. § 3.12a.  It is worth mentioning that his DD Form 
214 shows that he had no prior active or inactive service, thus 
precluding the possibility that he met the latter requirement 
through another period of active duty service.  Rather, his 
DD Form 214 reflects that he received an uncharacterized 
discharge for his service ending in May 1993.  The separation 
code is JGA (entry level status performance and conduct).  The 
narrative reason for his separation that appears on the DD 214 is 
"ENTRY LEVEL STATUS PERFORMANCE AND CONDUCT."  

Furthermore, his DD Form 214 denotes he was discharged pursuant 
to separation authority, Army Regulation AR 635-200, Para 11-3a, 
which applies to an entry level Army soldier with no more than 
180 days of continuous active duty, who has demonstrated that he 
is not qualified for retention by conduct and/or performance.  
Also, the reentry code of RE-3 that is listed on the DD Form 214 
indicates the Veteran is ineligible for reentry/reenlistment for 
military service, absent a waiver by the military.  Therefore, 
from all objective indications, the Veteran did not complete his 
full term of service.

In addition, although 38 C.F.R. § 3.12a(d) sets forth several 
exceptions to the requirement for a minimum period of active 
duty, the Veteran fails to establish that any of these apply.  
Here, the Veteran was not discharged or released under 10 U.S.C. 
§§ 1171 or 1173 (early out or hardship discharge).  He was not 
discharged for a disability adjudged service-connected without 
presumptive provisions of law.  At the time of discharge, he did 
not have a service-connected disability.  At present, he still 
does not have a compensable service-connected disability.  In 
fact, he is not currently service connected for any disabilities.  
He does not currently have a claim pending for service 
connection.  Lastly, he is not covered by any other exception 
listed in 38 C.F.R. § 3.12a(d).  


The Board is sympathetic to the Veteran's arguments but, 
unfortunately, is unable to provide a legal remedy.  See Owings 
v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 
3 Vet. App. 171, 172 (1992) ("This Court must interpret the law 
as it exists, and cannot 'extend . . . benefits out of sympathy 
for a particular [claimant].'").  Accordingly, since the Veteran 
does not satisfy the threshold minimum active duty service 
requirements, his claim for non-service-connected pension 
benefits must be denied as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426.  


ORDER

The claim for nonservice-connected pension benefits is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


